UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8339


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JOHN WILLIAM CLEMENTS, a/k/a Bam, a/k/a Greg Dion, a/k/a
John Harmon,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:99-cr-00198-4)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John William Clements, Appellant Pro Se.        John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John     William      Clements    appeals    the    district    court’s

order denying his motion for a reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).             We have reviewed the record and

find   no   reversible       error.     Accordingly,      we     affirm    for   the

reasons     stated    by    the    district     court.         United   States    v.

Clements, No. 2:99-cr-00198-4 (S.D.W. Va. Oct. 20, 2008); see

also United States v. Dunphy, 551 F.3d 247, 252-56 (4th Cir.

2009), petition for cert. filed, Mar. 20, 2009 (No. 08-1185).

We   dispense   with       oral   argument    because    the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2